              Case 2:18-cv-00916-PD Document 14 Filed 11/08/18 Page 1 of 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
KEINO JOHNSON

                                                  Plaintiff,               2:18-cv-00916 (PD)

                    v.                                                     SATISFACTION OF JUDGMENT

FUNG PARTNERSHIP, et al.
                                                   Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


          WHEREAS, a Consent Judgment was entered in the above action on the 10th day of

September, 2018 in favor of Plaintiff and against Defendant Fung Partnership which required

Defendant to make certain specified modifications to its property at 146-148 South Street,

Philadelphia, PA 19147 and pay Plaintiff attorneys fees and costs in the amount of $1,100.00 and

said judgment having been fully satisfied and paid,

          THEREFORE, full and complete satisfaction of said judgment is hereby acknowledged,

and the Clerk of the Court is hereby authorized and directed to make an entry of the full and

complete satisfaction on the docket of said judgment.


                                                                       The Law Office of Eric Brauer


Dated: November 8, 2018                                                By: __/s/ Eric Brauer______________
                                                                              Eric Brauer, Esq.
                                                                              Counsel for Plaintiff
                                                                              638 Newtown Yardley Rd
                                                                              Ste 2B
                                                                              Newtown, PA 18940
